                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

SUSAN H. JONES,                                    )
                                                   )
       Plaintiff,                                  )   CASE NO. 3:19-cv-00310
                                                   )   JUDGE TRAUGER
       v.                                          )
                                                   )
DENIS MCDONOUGH, SECRETARY                         )   JURY DEMAND
DEPARTMENT OF VETERANS AFFAIRS,                    )
                                                   )
       Defendant.                                  )

                               NOTICE OF APPEAL

       Comes now Plaintiff, pursuant to Rule 3 of the Federal Rules of Appellate

Procedure, and files this Notice of Appeal to the United States Court of Appeals for the

Sixth Circuit from the Memorandum Opinion (DE 45), Order (DE 46), and Entry of

Judgment (DE 47) entered by this Honorable Court on March 15, 2021, granting

Defendant’s Motion for Summary Judgment.

                                            Respectfully submitted,

                                            /s/ Kerry Knox
                                            KERRY KNOX, BPR #23302
                                            Attorney for Plaintiffs
                                            117 South Academy Street
                                            Murfreesboro, TN 37130
                                            (615)896-1000




Case 3:19-cv-00310 Document 48 Filed 04/01/21 Page 1 of 2 PageID #: 735
                            CERTIFICATE OF SERVICE

       I hereby certify that the within and foregoing has been served on the following by
operation of the Court’s CM/ECF filing system on this the 1st day of April, 2021:

       MERCEDES C. MAYNOR-FAULCON
       Assistant United States Attorney
       110 9th Avenue South, Suite A-961
       Nashville, TN 37203-3870



                                            _/s/Kerry Knox_______
                                            KERRY KNOX




                                 2
Case 3:19-cv-00310 Document 48 Filed 04/01/21 Page 2 of 2 PageID #: 736
